Citation Nr: 0507277	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-19 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for the residuals of 
shell fragment wounds of the left heel, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The appellant served on active duty from September 1943 and 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO).  

In a March 2002 rating action the RO, in part, denied service 
connection for tinnitus, denied increased evaluations for the 
residuals of shell fragments wounds to the left wrist/forearm 
and residuals of shell fragments wounds to the left heel, and 
deferred an issue regarding bilateral hearing loss.  The 
veteran's representative submitted a Notice of Disagreement 
(NOD) to this rating action in April 2002.  A December 2002 
rating action denied service connection for bilateral hearing 
loss.  A May 2003 Statement of the Case (SOC) was issued that 
listed the issues of service connection for tinnitus and an 
increased rating for the left wrist/forearm disability.  A 
May 2003 rating action granted service connection for 
bilateral hearing loss.  In June 2003, the veteran submitted 
a substantive appeal only to the issue of tinnitus.  A 
supplemental statement of the case (SSOC) concerning the 
issue of tinnitus was issued in May 2004.  Therefore, the 
Board has jurisdiction to review only the issue regarding 
service connection for tinnitus.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in a March 2002 rating action, the RO, in 
part, denied service connection for tinnitus and increased 
evaluations for the residuals of shell fragments wounds to 
the left wrist/forearm and residuals of shell fragments 
wounds to the left heel.  The veteran noted his disagreement 
in April 2002 to the denial including an increased rating for 
the left heel disability.  Significantly, the May 2003 SOC 
did not include the issue regarding an increased rating for 
the left heel disability.  The United States Court of Appeals 
for Veterans Claims (Court) has held that an unprocessed NOD 
should be remanded, rather than referred, to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

In connection with the claim for service connection for 
tinnitus, an Authorization and Consent to Release Information 
to the Department of Veterans Affairs (VA), VA Form 21-4142, 
was received in January 2002.  The veteran reported treatment 
at the Memphis, Tennessee, VA facility in 1950 and 1951, and 
Little Rock, Arkansas, VA facility in the mid-1950's.  The RO 
has not attempted to obtain the clinical documentation 
associated with this medical care.  An attempt should be made 
to obtain theses records.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).   

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The appellant should be requested to 
provide additional specific information 
concerning VA treatment received at the 
Memphis, Tennessee, VA facility in 1950 
and 1951, and Little Rock, Arkansas, VA 
facility in the mid-1950's.  The RO 
should attempt to obtain records of such 
treatment, if possible.  All records 
obtained should be associated with the 
claims folder.  

2.  If, and only if, additional VA 
medical records from earlier than the 
1970s are obtained, the RO should request 
that the VA physician who conducted the 
VA examination in April 2003, to review 
the records.  In an addendum, the 
physician should be asked to review his 
prior conclusions regarding the 
likelihood that the veteran's tinnitus is 
related to military service and provide 
further opinion.

3.  The RO should issue a statement of 
the case with respect to the claim for an 
increased rating for residuals of shell 
fragment wound to the left heel.  The 
veteran is advised that timely 
substantive appeals will be necessary to 
perfect the appeals to the Board.  
38 C.F.R. § 20.302(b) (2004).  Then, only 
if the appeals are timely perfected, 
these issues are to be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

4.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




